AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                v.                                              (For Offenses Committed On or After November 1, 1987)


             JESUS CORTEZ-PACHECO                                               Case Number: 18CR5052-KSC

                                                                                SUSANA BEL TRAN
                                                                                Defendant's Auorney


REGISTRATION NO. 94909051
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Superseding Information
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                                Count Number(s)
8:1325                          IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                          1


 D The defendant has been found not guilty on count(s)                      ~~~~~~~~~~~~~~~~~~~




 IZI Count(s) UNDERLYING INFORMATION                                            dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZI Assessment: $10 WAIVED
 IZI Fine: WAIVED

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             2/21/2019
                                                    ..,~·-·~··~--~·~-·---    Date of_!!Ilposition of Sentence
                                           ---1=-1 LED
                                                FEB 2 1 2019                 HO ORABLE KAREN S. CRAWFORD
                                                                             UNITED STATES MAGISTRATE JUDGE
